DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to applicant’s arguments and amendments filed on 12/05/2022 canceling claim 19 and amending claims 1, 18 and 20. Claims 1, 4-6, 8-13, 15-18 and 20 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/05/2022 has been entered.
 
Claim Interpretation
It is noted that the newly recited term “a supply unit” in line 19 of claim 18 and in line 28 of claim 20 is not interpreted under 35 USC 112(f) because there is sufficient structure, valve and pipeline, recited in each of claims 18 and 20.  See par. 7 of the non-final office action mailed on 01/12/2022 for further discussion.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the water heated and stored" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for the water being heated.
Claim 20 recites the limitation "the heated liquid water stored" in line 29.  There is insufficient antecedent basis for this limitation in the claim.  There is only antecedent basis for the liquid water being heated.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pub. No.: US 2012/0317972 A1 (Gulen) in view of Pub. No.: US 2010/0236240 A1 (Hu) and Pub. No.: US 2010/0305768 A1 (Holt).
Regarding claim 18, Gulen discloses (see figs. 1 and 2) a gas turbine exhaust heat recovery plant (100; see fig. 1) comprising: a plurality of gas turbine exhaust heat recovery devices (106 112; 108 114; see fig. 1), each gas turbine exhaust heat recovery device having a gas turbine (106, 108, respectively; see fig. 1) and an exhaust heat recovery boiler (112, 114, respectively; see fig. 1) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility (110; see fig. 1) that utilizes the generated steam (boiler supplies steam to steam facility 110 directly as shown in fig. 1; superheater 118 (see fig. 2) can supply steam to steam turbine 110 (see fig. 1) via line extending upward from superheater 118 in fig. 2; see also par. 28, bottom); and an inter-device heat medium supply unit (124, 126) capable of supplying a portion of water heated or a portion of the steam generated (steam is transferred from 112 to 114; see fig. 2 and par. 26) by at least one of the gas turbine exhaust heat recovery devices (106, 112; see fig. 1), to at least one of the other gas turbine exhaust heat recovery devices (108, 114; see fig. 1) and the steam-utilizing facility (structure 112 supplies steam to structure 114 via line 124, as shown in fig. 2, and also supplies steam to steam turbine 110 as discussed in par. 28, bottom), the inter-device heat medium supply unit (124, 126; see fig. 2) including a valve (126) and a pipeline (124), wherein the exhaust heat recovery boiler of each gas turbine exhaust heat recovery device includes an evaporator (see evaporators 116 and 118 in fig. 2), and the inter-device heat medium supply unit (124, 126; see fig. 2) supplies at least one of the portion of water heated and the portion of steam evaporated (steam is transferred from 112 to 114; see fig. 2 and par. 26) by the evaporator (116; see fig. 2) belonging to a gas turbine exhaust heat recovery device (106, 112; see fig. 1) which is in an operation state (see par. 26, bottom), to the gas turbine exhaust heat recovery device (108, 114; see fig. 1) which is in a non-operation state (see par. 26, bottom) while maintaining a high temperature of the at least one of the water and the steam (the steam traveling through pipeline 124 is used for superheating therefore is at a reasonably high temperature to serve as the basis for superheating the steam; see par. 25), wherein the inter-device heat medium supply unit (124, 126; see fig. 2) includes a supply unit (124, 126; see fig. 2), and wherein the supply unit (124, 126; see fig. 2) is configured to cause a portion of fluid (i.e., steam) in a portion of the evaporator (116; see fig. 2) of the gas turbine exhaust heat recovery device (106, 112; see fig. 1) which is in the operation state to flow into (via line 124 and valve 126 in fig. 2) a portion (see fig. 2) of the gas turbine exhaust heat recovery device (108, 114) which is in the non-operation state.  Gulen does not explicitly disclose the supply unit (124, 126) being capable of supplying the fluid by one evaporator (i.e. evaporator 116) to the evaporator (i.e., evaporator 120) of another gas turbine exhaust heat recovery device (108, 114); the fluid in the evaporator (116) is below a drum of the evaporator (116), and the portion of fluid flows into a portion of the evaporator (120) below a drum of the evaporator (120).
Hu teaches a steam generator (205; see par. 25 and fig. 2) supplying steam to an evaporator (135; see fig. 2) of a gas turbine (par. 2) exhaust heat recovery device (HRSG 200; see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen with the inter-device heat medium supply unit being capable of supplying steam evaporated by one evaporator to the evaporator of another gas turbine exhaust heat recovery device as taught by Hu in order to facilitate pre-warming the evaporator to improve start up capability of the plant (108, 114) disclosed by Gulen (see Hu par. 25).  Hu applied to Gulen results in line 24 of Gulen extending to evaporator 120 of Gulen in addition to superheater 122 of Gulen (see fig. 2).
Holt teaches a gas turbine (12; see fig. 1 below) and further teaches a fluid in an evaporator (54; see fig. 1 below) is below a drum (56; see fig. 1 below) of the evaporator (54; see fig. 1 below).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen in view Hu with the fluid in the evaporator (116) is below a drum of the evaporator (116) as taught by Holt in order to facilitate separating steam and water in the drum so that steam can be forwarded to the steam superheater of Gulen and unevaporated water can be forwarded to an economizer for further boiling to improve plant efficiency (see Holt par. 2, top and Holt fig. 1 above showing line to superheater 52 from drum 56 and line to feedwater pump 60 from drum 56). Holt applied to Gulen in view Hu results in a drum at the upper portion of the evaporator 116 taught by Gulen.
Holt teaches a portion of fluid (in line A in fig. 1 above) flows into a portion of an evaporator (54; see fig. 1 above) below a drum (56; see fig. 1 above) of the evaporator (54; see fig. 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen in view of Hu and Holt with the portion of fluid flows into a portion of the evaporator (i.e. evaporator 120) below a drum of the evaporator as taught by Holt in order to facilitate 1) the fluid flowing into the evaporator being used for preheating the evaporator (see Holt par. 15, bottom), and 2) improving plant efficiency by separating steam and water in the drum so that steam can be forwarded to the steam superheater of Gulen and unevaporated water can be forwarded to an economizer for further boiling and to improve plant efficiency (see Holt par. 2, top and Holt fig. 1 above showing line to superheater 52 from drum 56 and line to feedwater pump 60 from drum 56).  Here, Holt applied to Gulen in view Hu and Holt results in fluid flowing into a portion of evaporator 120 taught by Gulen below a drum of evaporator 120.
The claim 18 phrase “heated liquid water stored in a portion of the evaporator” is interpreted as intended use and the structure of Gulen in view Hu and Holt is capable of performing the intended use.
The evaporator (116; see fig. 2 of Gulen) is capable of heating a fluid (with Hot Exhaust Gas”; see fig. 2) and thus heating a liquid water and further the evaporator (116) is capable of storing liquid water. For example by closing valve (126; see fig. 2 of Gulen) fluid or water that would otherwise flow through valve into boiler (120) can be stored in evaporator (116)
Regarding claim 20, Gulen discloses (see figs. 1 and 2) a gas turbine exhaust heat recovery plant (100; see fig. 1) comprising: a plurality of gas turbine exhaust heat recovery devices (106 112; 108 114; see fig. 1; see fig. 1), each gas turbine exhaust heat recovery device having a gas turbine (106, 108, respectively; see fig. 1) and an exhaust heat recovery boiler (112, 114, respectively; see fig. 1) for generating steam by recovering exhaust heat of the gas turbine; a steam-utilizing facility (110; see fig. 1) that utilizes the generated steam (boiler supplies steam to steam facility 110 directly as shown in fig. 1; superheater 118 (see fig. 2) can supply steam to steam turbine 110 (see fig. 1) via line extending upward from superheater 118 in fig. 2; see also par. 28, bottom); and an inter-device heat medium supply unit (124, 126; see fig. 2) capable of supplying a portion of water heated or a portion of the steam generated (steam is transferred from 112 to 114; see fig. 2 and par. 26) by at least one of the gas turbine exhaust heat recovery devices (106, 112; see fig. 1), to at least one of the other gas turbine exhaust heat recovery devices (108, 114; see fig. 1) and the steam-utilizing facility (structure 112 supplies steam to structure 114 via line 124, as shown in fig. 2, and also supplies steam to steam turbine 110 as discussed in par. 28, bottom), the inter-device heat medium supply unit (124, 126; see fig. 1) including a valve (126) and a pipeline (124), wherein when a portion of the plurality of gas turbine exhaust recovery devices (106, 112; see fig. 1) is in an operation state (see par. 26, bottom), a remaining portion of the plurality of gas turbine exhaust heat recovery devices (108, 114; see fig. 1) is in a non- operation state (see par. 26, bottom), the inter-device heat medium supply unit supplies a fluid heated (water in evaporator 116 is heated with exhaust gas; see fig. 2) by a gas turbine exhaust heat recovery device which is in the operation state (106, 112; see fig. 1), via the valve (126; see fig. 2) and the pipeline (124; see fig. 2), to the exhaust heat recovery boiler of a gas turbine exhaust heat recovery device which is in the non-operation state (108, 114; see fig. 1), a low temperature water recovering line (line extending downward from superheater 122 in fig. 2), wherein the exhaust heat recovery boiler of each gas turbine exhaust heat recovery device includes an evaporator (see evaporators 116 and 118 in fig. 2), wherein the inter-device heat medium supply unit (124, 126; see fig. 2) includes a supply unit (124, 126; see fig. 2), and wherein the supply unit (124, 126; see fig. 2) is configured to cause a portion of the fluid in a portion of the evaporator (116; see fig. 2) of the gas turbine exhaust heat recovery device (106, 112; see fig. 1) which is in the operation state to flow into (via line 124 and valve 126 in fig. 2) a portion of the gas turbine exhaust heat recovery device (108, 114; see fig. 1) which is in the non-operation state.  
Gulen does not explicitly disclose the fluid in the evaporator (116) is below a drum of the evaporator (116), and the portion of fluid flows into a portion of the evaporator (120) below a drum of the evaporator (120).
Hu teaches a steam generator (205; see par. 25 and fig. 2) supplying steam to an evaporator (135; see fig. 2) of a gas turbine (par. 2) exhaust heat recovery device (HRSG 200; see fig. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen with the inter-device heat medium supply unit being capable of supplying steam evaporated by one evaporator to the evaporator of another gas turbine exhaust heat recovery device as taught by Hu in order to facilitate pre-warming the evaporator to improve start up capability of the plant (108, 114) disclosed by Gulen (see Hu par. 25).  Hu applied to Gulen results in line 24 of Gulen extending to evaporator 120 of Gulen in addition to superheater 122 of Gulen (see fig. 2).
Holt teaches a gas turbine (12; see fig. 1 above) and further teaches a fluid in an evaporator (54; see fig. 1) above is below a drum (56; see fig. 1 above) of the evaporator (54; see fig. 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen in view Hu with the fluid in the evaporator (116) is below a drum of the evaporator (116) as taught by Holt in order to facilitate separating steam and water in the drum so that steam can be forwarded to the steam superheater of Gulen and unevaporated water can be forwarded to an economizer for further boiling to improve plant efficiency (see Holt par. 2, top and Holt fig. 1 above showing line to superheater 52 from drum 56 and line to feedwater pump 60 from drum 56). Holt applied to Gulen in view Hu results in a drum at the upper portion of the evaporator 116 taught by Gulen.
Holt teaches a portion of fluid (in line A in fig. 1 above) flows into a portion of an evaporator (54; see fig. 1 above) below a drum (56; see fig. 1 above) of the evaporator (54; see fig. 1 above).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to provide Gulen in view of Hu and Holt with the portion of fluid flows into a portion of the evaporator (i.e. evaporator 120) below a drum of the evaporator as taught by Holt in order to facilitate 1) the fluid flowing into the evaporator being used for preheating the evaporator (see Holt par. 15, bottom), and 2) improving plant efficiency by separating steam and water in the drum so that steam can be forwarded to the steam superheater of Gulen and unevaporated water can be forwarded to an economizer for further boiling and to improve plant efficiency (see Holt par. 2, top and Holt fig. 1 above showing line to superheater 52 from drum 56 and line to feedwater pump 60 from drum 56).  Here, Holt applied to Gulen in view Hu and Holt results in fluid flowing into a portion of evaporator 120 taught by Gulen below a drum of evaporator 120.
The claim 20 phrases “the inter-device heat medium supply unit supplies a liquid water”; “while maintaining a high temperature of the liquid water”; “recovers the water from the exhaust heat recovery boiler”; “a temperature of the water recovered by the low temperature water recovering line is lower than the high temperature of the water supplied by the inter-device heat medium supply unit”’; and “heated liquid water stored in a portion of the evaporator” are interpreted as intended use and the structure of Gulen in view Hu and Holt is capable of performing the intended use.
It is noted that the supply unit (124, 126; see fig. 2) taught by Gulen is capable of supplying liquid water.  For example during start-up of plant (106, 112; see fig. 1) the evaporator (116; see fig. 2) can contain only the feedwater because gas turbine (106; see fig. 1) exhaust has not sufficiently heated the water yet and opening the valve (126; see fig. 2) would make the water capable of being delivered to the boiler (114; see fig. 2) via the supply unit (124, 12; see fig. 2). Because the line (126) maintains a high temperature of steam (the steam traveling through pipeline 124 is used for superheating therefore is at a reasonably high temperature; see par. 25) it likewise is capable of maintaining a high temperature of water.
The line extending downward from superheater (122; see fig. 2 of Gulen) can be the water recovering line because the water exiting superheater (122; see fig. 2) of the non-operational plant (108, 114; see fig. 1 of Gulen) can then be able to be re-used.   When the plant (108, 114; see fig. 1) is non-operational the gas turbine (108; see fig. 1) is not providing high temperature exhaust so that superheater (122; see fig. 2) will be at a relatively low temperature compared to the incoming water from evaporator (116; see fig. 2) and therefore water will be cooled while passing through superheater (122; see fig. 2) and thus at a lower temperature at the exit compared to the temperature at the entrance to superheater (122; see fig. 2).
The evaporator (116; see fig. 2 of Gulen) is capable of heating a fluid (with Hot Exhaust Gas”; see fig. 2) and thus heating a liquid water and further the evaporator (116) is capable of storing liquid water. For example by closing valve (126; see fig. 2 of Gulen) fluid or water that would otherwise flow through valve into boiler (120) can be stored in evaporator (116).
Allowable Subject Matter
Claims 1, 4-6, 8-13 and 15-17 are allowed.
Response to Arguments
Applicant's arguments have been considered but are moot in view of the new ground(s) of rejection that was necessitated by applicant's amendment. However, to the extent possible, applicant arguments have been addressed in the body of the rejections, at the appropriate locations, and below.
Applicant argues that previously cited references Gulen in view Hu do not disclose or teach the limitations regarding flowing water heated and stored in an evaporator at a location below a drum of the evaporator to another evaporator at a location of the another evaporator at a location below a drum of the another evaporator wherein the evaporator refers to the operating plant and the another evaporator refers to the non-operating plant.  It is noted that Gulen in view Hu continue to be cited in this office action to teach flowing a fluid from the evaporator to the another evaporator.  Prior art reference Holt is now used to teach the newly amended features regarding fluid in the evaporator is below a drum of the evaporator, and the another evaporator receiving the fluid at a location below a drum of the another evaporator.  It is further noted because the structure of Gulen in view Hu and Holt flow steam between the two instant evaporators, the structure is also capable of flowing liquid water as discussed regarding intended use towards the end of the claim 20 analysis in the 103 section above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC J AMAR whose telephone number is (571)272-9948. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.J.A/Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741